Tom Green County
                                     District Clerk
                                                                                         January 6, 2015

                                      Sheri W oodfin




112 W Beauregard                                                                         325-659-6579
San Angelo TX 76903                                                                Fax - 325-659-3241


                                                                                       January 7, 2014

Re: Order from the Third Court of Appeals in regards to Request for Appellate Record

Style: Raymond Medina V. The State of Texas
Trial Court Case Number: B-13-0412-SA
Court of Appeals Number: 03-14-00571-CR

Method of Delivery: Postal Mail
Date Sent: January 7, 2015


Mr. Medina,

Enclosed you will find, for your review, your requested copy of the Clerk’s and Reporter’s record. We
have forwarded a copy of this letter to the Third Court of Appeals.

Sincerely,


Rebecca Douglas
Deputy District Clerk

CC: Third Court of Appeals at Austin, Texas
     P.O. Box 12547
    Austin, Texas 78777
    (Sent via Email)

Mr. Raymond Medina
J.B. Wheeler State Jail
TDCJ # 01942797
986 County Road AA
Plainview, TX 79072